                                                               United States Bankruptcy Court
                                                                     Eastern District of Washington
 In re      GIGA WATT INC                                                                                             Case No.       18-03197-FPC11
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Andrey Kuzenny                                                                       1660 17.47%
 10000 Santa Monica Blvd., Unit 3302
 Santa Monica, CA 90067

 David Carlson                                                                        1000 10.52%



 Eduard Khaptakhaev                                                                   1660 17.47%
 Lenkinkkgradsky pr-t 76/1/49
 Moscow
 Russia

 Goldcoin Trust                                                                       500 5.26%
 CA

 Leonid Markin                                                                        1660 17.47%
 714 North Rexford Dr.
 Beverly Hills, CA 90210

 Silaren Limited                                                                      3020 31.79%
 Trident Trust Company - BVI
 P.O. Box 146
 Road Town, Tortola, BV


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Secretary of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 11, 2018                                                      Signature
                                                                                            ANDREY KUZENNY

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




               18-03197-FPC11                      Doc 41            Filed 12/11/18         Entered 12/11/18 13:46:30                        Pg 1 of 1
